         Case 1:20-cv-03873-GHW-SDA Document 55 Filed 05/25/21 Page 1 of 8

Page 1


VIA ECF/EMAIL

Honorable Judge Stewart D. Aaron
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Kumaran vs. ADMIS - 1:20-Cv-03873-GHW-SDA


Dear Hon Judge Aaron;


     UNOPPOSED LETTER MOTION FOR CONFIDENTIALITY OF PLAINTIFF’S
    COMMERCIALLY SENSITIVE DATA IN APPENDICES FILED IN ARBITRATION
         In Order on Friday May 21, 2021 (ECF51) this Court ordered Defendant ADMIS to file any
and all pleadings from the NFA Arbitration no later than Wednesday 26 May, 2021. (“Pleadings”).
Plaintiffs hereby promptly notify the Court that some of the exhibits and appendices contains several
pages of highly confidential and commercially sensitive information of Plaintiffs (screenshots of
financial data, positions) which discloses commercial and financially sensitive data. In accordance
with Hon. Judge Gregory Woods Individual Rules 4(a)(i) and (ii) 1 Plaintiffs also promptly notified
Defendant ADMIS to file the two Appendix-Exhibits and Appendix-C-Exhibits under seal so that
Plaintiffs could have an opportunity to redact. (See Exhibit 1 and 2).
         By letter confirmation today May 25, 2021, Defendant ADMIS has responded that they take
no position on the confidentiality sealing. (See Exhibit 3, Pg 4). Therefore Plaintiffs consider this
motion for sealing the exhibits above as unopposed. However, Defendant ADMIS has also noted a
discrepancy that do not have appear to even have received the above exhibits which were part of
Plaintiffs outbound service and this appears to a material discrepancy that ADMIS are researching as
Defendants copy of pleadings is different from Plaintiffs. (See Exhibit 3, Pg 1). Nonetheless
Plaintiffs respectfully request its financial data and account information be filed under seal in
accordance with the good cause showing in this motion, the sealing of which is unopposed. Plaintiffs
also have in reciprocity agreed to cooperate that ADMIS’ financial data is also filed under seal.


1
  It is undetermined whether to apply Hon District Judge Woods rules or Magistrate Judge Aaron’s rules. In related
proceeding 20-CV-03668 ECF59 when the Court ordered redactions of G&F Agreements, Judge Aaron deferred to Court
rules. Therefore in consistency Plaintiffs also refer to Rule 4 of Judge Woods..
         Case 1:20-cv-03873-GHW-SDA Document 55 Filed 05/25/21 Page 2 of 8

Page 2


GOOD CAUSE SHOWING FOR SEALING FINANCIAL INFORMATION
         It has long been accepted in this District, as included in several S.D.N.Y Model Orders, that
the following categories of information are protected from disclosure:
         2. The Party or person producing or disclosing Discovery Material (each, “Producing
         Party”) may designate as Confidential only the portion of such material that it
         reasonably and in good faith believes consists of:
         (a) previously non-disclosed financial information (including without limitation
         profitability reports or estimates, percentage fees, design fees, royalty rates, minimum
         guarantee payments, sales reports, and sale margins);
         (b) previously non-disclosed material relating to ownership or control of any
         non-public company;
         (c) previously non-disclosed business plans, product-development information, or
         marketing plans;
         (d) any information of a personal or intimate nature regarding any individual; or
         (e) any other category of information given confidential status by this Court after the date
         of this Order.
See Hon. District Judge Gregory Woods Protective Order Form under Individual Rules of Practice.

                                        SUPPORTING PROCEDURE
         Consistent with 2(a)-2(c) of the above model Protective Order and Hon. Judge Gregory
Woods Individual Rules of Practice 4(a)(i), Plaintiffs respectfully seek to narrowly protect
commercial information that discloses financial data, profitability reports, account statements, and
details of trades and positions including volumes, strikes, risk management data, which are trade
secrets and account valuations in its trading account at ADMIS. The financial trading data is
commercially sensitive and would cause Plaintiffs irreparable and particularly harm if publicly
disclosed, as that information will allow competitors and other traders to learn confidential and
sensitive information related to the inner workings of the CTA’s account and risk management.
Substantial competitive harm will also occur to Plaintiffs if details about its transaction records are
made public or the financial data in its accounts. Other CTA’s and CPO’s could use this information
to glean financial information about the transaction activities, risk management and the positions that
Plaintiffs are using in a competitive manner as traders.
         Plaintiffs data is also protected under the Commodities Exchange Act as CTA (Commodities
Trading Advisor) and Commodities Pool Operation (“CPO”). For example NFA Rule 2-4 9061 2 also
protects the transaction history and trading records of a CTA who are using that information to
compete as traders. The rules specific prohibit public disclosure of a CTA”s transaction records,


         2
             https://www.nfa.futures.org/rulebook/rules.aspx?Section=9&RuleID=9061
         Case 1:20-cv-03873-GHW-SDA Document 55 Filed 05/25/21 Page 3 of 8

Page 3


and/or obtaining or attempting to obtain information disclosing a CTA's historical trading positions
without the CTA's permission.
         In fact the commercial sensitivity and competitive value of the confidentiality of a CTA’s
trading records is the subject matter of this very litigation and public dissemination to a wider
audience including Plaintiffs’ competitors would cause significant and immediate irreparable harm.

                 SUPPORT UNDER THE DEFEND TRADE SECRETS ACT
         Further Plaintiffs have alleged in their First Amended Complaint that the information about
Plaintiffs trading records, financial data is protected under the Defend Trade Secrets Act 18 USC §§
1831 el seq. (see e.g. FAC - ECF15¶26-¶57). The DTSA provides for a federal, private, civil cause
of action for trade-secret misappropriation in which “[a]n owner of a trade secret that is
misappropriated may bring a civil action ,, . if the trade secret is related to a product or service used
in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. §§ 1831 et seq.

         18 USC 1835 (b) Rights of Trade Secret Owners - The court may not authorize or direct
         the disclosure of any information the owner asserts to be a trade secret unless the court
         allows the owner the opportunity to file a submission under seal that describes the interest
         of the owner in keeping the information confidential.
         Therefore consistent with 18 U.S.C. §§ 1835 (b)(a) once a party (plaintiffs) asserts information
is trade secret the Court must permit the parties to file the information under seal until Plaintiffs have
been afforded the ability to redact. This is consistent with Individual Rules 4 (a)(i) under Hon.
Gregory Woods this information that is trade secret does not need the Court’s permission to file under
seal.

         Supporting Law Risk Management Data and Financial Data
         Included in the above Exhibits are also specific data on the risk management and strategies of
Plaintiffs. Courts in this district have ruled that “internal documents and unpublished drafts that
contain non-public strategies and financial information constitute “confidential commercial
information” under Federal Rule 26(c)(1)(g), particularly where the disclosing company is engaged
in a highly competitive industry and deliberately has shielded such information from its competitors.”
See, e.g., Fox News Network v. U.S. Dep't of Treas., 739 F.Supp.2d 515, 571 (S.D.N.Y.2010)
(withholding draft containing proposed financial and risk reporting strategy); Brittain v. Stroh
Brewery Co., 136 F.R.D. 408, 415–416 (M.D.N.C.1991) (“Such commercial information, which
         Case 1:20-cv-03873-GHW-SDA Document 55 Filed 05/25/21 Page 4 of 8

Page 4


encompasses strategies, techniques, goals and plans, can be the lifeblood of a business [and] may also
be particularly deserving of protection if the disclosing corporation is vulnerable to competitors.”).
New York v. Actavis, PLC, No. 14 CIV. 7473, 2014 WL 5353774, at *3 (S.D.N.Y. Oct. 21, 2014)
This also provided supporting reasons by the Exhibits would cause significant harm as Plaintiff
Kumaran is also in a risk management consulting business uses risk management as a source of
livelihood.
         Protective orders routinely granted in this District that limit access to certain documents to
counsel or select parties only are commonly entered in litigation involving trade secrets and other
confidential research, development, or commercial information. See Quotron Systems, Inc., v.
Automatic Data Processing, Inc., 141 F.R.D. 37, 40 (S.D.N.Y.1992) (limiting disclosure to counsel
and experts); Culligan v. Yamaha Motor Corp., 110 F.R.D. 122, 126 (S.D.N.Y.1986) (limiting
disclosure to plaintiff's counsel); Stillman v. Vassileff, 100 F.R.D. 467, 468 (S.D.N.Y.1984) (limiting
disclosure to plaintiff's counsel); Sullivan Marketing, Inc., v. Valassis Communications, Inc., 1994
WL 177795, at *2 (S.D.N.Y.1994) (limiting disclosure of documents relating to pricing and market
strategies to outside counsel, their employees, and consultants retained for litigation because in-house
counsel was sufficiently involved in competitive decision-making). But see Princeton Management
Corp., v. Assimakopoulos, 1992 WL 84552 (S.D.N.Y.1992) (limiting access to documents regarding
trade secrets to two specifically designated representatives of the plaintiff solely for the purposes of
litigation).

         Consistency with Redactions in Related Case in this Court
         In equity in related case 20-CV-3668 all financial data and terms (any terms of financial costs
etc) were permitted to be redacted in the G&F Agreements. Plaintiffs also did not object to any
financial data, pricing, costs and rates being redacted from the documents. (See 20-CV-3668
ECF62). The Court afforded broad redactions of sealings of Defendants for their commercially
sensitive terms. In equity Appendix Exhibits and Appendix_C_Exhibits contains about 163 pages
of detailed financial data, emails containing details of positions and trades and detailed financial
screenshots of Plaintiffs account data from its proprietary CTA trading account which would cause
significant competitive harm if placed into the public domain and reveal confidential workings of
Plaintiffs trading account and strategies. Kumaran continues to be CTA and CPO and to build the
Nefertiti companies and this publication and release would cause irreparable harm. A rebuttable
         Case 1:20-cv-03873-GHW-SDA Document 55 Filed 05/25/21 Page 5 of 8

Page 5


presumption of irreparable harm might be warranted in cases where there is a danger that, unless
enjoined, a misappropriator of trade secrets will disseminate those secrets to a wider audience or
otherwise irreparably impair the value of those secrets”) Faiveley Transport Malmo AB v. Wabtec
Corp.,559 F.3d 110,118–19 (2d Cir.2009)

         Narrowly Tailored
         Plaintiffs request is narrowly tailored to financial and trading data in Plaintiffs’ commercial
and competitive trading accounts. Kumaran and Nefertiti entities are using these accounts for
competitive purpose as Commodities Trading Advisors. Kumaran and NAM to this date remain
registered as CTA’s and compete in trading and risk management activities. Kumaran’s affiliates
Timetrics still provide risk management services. They do not seek to redact general information in
communications.


 Outbound Pleadings in       Date Filed
 18-ARB-5 Document ID        Jun 8, 2018

 Master Summary Claim        42 pages –Summary Complaint       No redactions

 Appendix A                  65 pages – Rules violated         No redactions

 Appendix 1                  200 pages - Timeline              No redactions

 Appendix B                  14 pages – Heating Oil Errors     No redactions

 Appendix C                  24 pages – Crude Oil Errors       No confidential data in pleading

                                                               (**Financial paper exhibits filed as

                                                               C19, C24 and C25 attached to back

                                                               redacted)

 Appendix H                  9 pages - Anti Money Laundering No redactions

                             Errors

 Appendix K                  Claims table                      No redactions

 Appendix Exhibits**         160 pages, including              COMMERCIALLY            SENSITIVE

                             screenshots and financial data    AND TRADE SECRET **Contains

                             from NRCM’s accounts              account data
            Case 1:20-cv-03873-GHW-SDA Document 55 Filed 05/25/21 Page 6 of 8

Page 6


**Plaintiffs are only seeking the Appendix-Exhibits and 3 pages of Appendix-C-Supplemental
Exhibits to be placed underseal or other documents that contain this information. 3 This meets the
narrowly-tailored requirements consistent with this district. As can be seen from the table below, this
is a narrow redaction as majority of the pleadings can be filed without any redactions at all.

            Additional Documents
            Consistent with Exhibit 3, ADMIS are working to determine which records each party has as
it appears clear that the pleadings were not served as intended. Plaintiffs records are different from
Defendants. Therefore according to the email received from ADMIS today, they never received the
Exhibits that are the subject matter of this motion for sealing in their service from NFA. This also
leads to material issues of fact that are before this Court. Until resolved, Plaintiffs respectfully request
all disputed exhibits or missing exhibits are filed under seal until plaintiffs are afforded the chance to
redact financial data. ADMIS also appear to have documents that Plaintiffs never issued as service
and/or now claim they never received the documents that Plaintiffs served.

            Discrepancy in Pleadings
            The discrepancy in the service of the entire Complaint is material and is consistent with earlier
filings by that Plaintiffs alleged that motions and filings were not being served by NFA to the Panel
or the Defendants. These are material facts related to impropriety in the Arbitration that need to be
resolved. (see Exhibit 3). Until rectified, Plaintiffs also request that any additional documents or
exhibits are filed under seal until the parties have the opportunity to rectify the discrepancies identified
and redact financial data. Plaintiff did serve ALL EXHIBITS in the TABLE on the NFA in
                                                                             4
accordance with NFA Member Arbitration Rule 5(d)                                 and Plaintiffs have proof it was served
completely to the NFA. (See e.g. Exhibit 4 and 5). NFA confirmed receipt of each exhibit and NFA
was responsible for service to ADMIS. (Rule 5(d)). Plaintiffs have also alleged incidences of filings
being not served properly or sent to the Panel and/or Defendants and being concealed by NFA. (see
e.g. 20-CV-3873 ECF38 NRCM Mem Opp Pg,29, Pg.38-40, Pg.45, Pg.47, Pg. 54-55, Pg.59, Pg.63,
Pg.66-67, Pg.69-71, See also Ver.OC.3668 ECF1 ¶150-¶261)




3
    Defendants responded that they do not appear to even have the attached documents as part of service. (See Exhibit 3)
4
    https://www.nfa.futures.org/rulebook/rules.aspx?Section=6
         Case 1:20-cv-03873-GHW-SDA Document 55 Filed 05/25/21 Page 7 of 8

Page 7


         ADDITIONAL PLEADINGS AND FILINGS
         To the extent Defendants have any other documents or emails or letters or statements, they
intend “pleadings” as it is not known what else was sent in services or which is being included
Plaintiffs have requested that ADMIS first send Plaintiffs a copy so that they have the opportunity to
redact and or in the abundance of caution file under seal in case Plaintiffs This includes any
confidential and financially sensitive data about the ownership and financial control, of privately held
which may be ADMIS’ position, and request that data is also not published onto the public record.
Plaintiffs have their own records of the pleadings.


         CONCLUSION FOR SEALING FINANCIAL DATA
         For the above reasons, irreparable harm and substantial economic damage would occur if
detailed financial transactions and data from Plaintiffs CTA accounts were to placed into the public
record, that were filed as “Appendices” and “Exhibits” to the Pleadings. Therefore Plaintiffs NRCM
and Kumaran respectfully seek leave that the Exhibits and Appendices are filed under seal and that
any other data that discloses financial information in NRCM’s accounts is also redacted or filed under
seal. This does not impact the majority of the pleadings filed, but specifically the tables of exhibits or
sub-divisions thereof which include details of NRCM’s account screenshots, positions values, and
transactions. The two specific documents sought to be protected that Plaintiffs have found are
“Appendix-Exhibits” –and “Appendix-C-Supplemental-Exhibits.” ADMIS apparently seem to be
missing them or have only parts of them. This should apply to any other versions partial that ADMIS
have. There is material discrepancy in the outbound pleadings. ADMIS claim they do not even have
completed versions of the pleadings that Plaintiffs seek to be filed under seal, even though Plaintiffs
served them. (See Exhibit 3)


         NRCM, NAM and Nefertiti Entities and Affiliates
         In the interest of efficiencies NRCM, NAM and all Nefertiti Entities (Intervenors) and any
other affiliates, join and support the above legal arguments above and seek the foregoing confidential
financial data redacted and filed under seal.


         Thank you.
         Case 1:20-cv-03873-GHW-SDA Document 55 Filed 05/25/21 Page 8 of 8

Page 8


         Respectfully submitted,
         //SSK//                                //BMA//
         Samantha Siva Kumaran                  Brian M. August
                                                Counsel for NRCM, NAM and NHC
                                                Brian August, Esq
                                                AugustLawNYC
                                                100 Willoughby Street 9E
                                                Brooklyn, NY 11201
                                                (917) 664-4465
                                                bmaugust61@gmail.com
                                                www.augustlawnyc.com
